DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 22-45 are ALLOWED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The reason for allowance of claims 22-45 in the instant application is because the prior arts of record fail to teach the overall combination as claimed. Therefore, it would not have been obvious to one of ordinary skill in the art to modify the prior art to meet the combination above without unequivocal hindsight and one of ordinary skill would have no reason to do so. The application discloses:

22.  A computer-implemented method for outputting information from linked accounts, performed by a computing system, the method comprising: 
obtaining first visit data from a first patient billing system and second visit data from a second patient billing system, the first visit data including healthcare billing information indicating a first visit charge for a first visit of a patient, and the second visit data including healthcare billing information indicating a second visit charge for a second visit of the patient, wherein the first visit data is provided from a first user account of the first patient billing system and the second visit data is provided from a second user account of the second patient billing system; 
receiving an account linking request, requested in a graphical user interface, to enable a guarantor to view and manage healthcare billing information from the respective user accounts in the first and second patient billing systems; 
defining security and viewing parameters for access of the guarantor to the healthcare billing information from the respective user accounts within outputs of the graphical user interface, by linking an account of the guarantor to the respective user accounts without updating the respective user accounts in the first and second patient billing systems, wherein the security and viewing parameters establish permissions for the guarantor to view and manage data that is obtained from the respective user accounts within the graphical user interface;
generating a longitudinal representation of billing transactions aggregated among the respective user accounts in the first and second patient billing systems for output in the graphical user interface, wherein the longitudinal representation includes a representation of an amount of the first visit charge and an amount of the second visit charge, and wherein the longitudinal representation aggregates the first visit data with the second visit data, and 
providing the generated longitudinal representation for output to the guarantor in the graphical user interface, wherein the security and viewing parameters control access of the guarantor to the longitudinal representation and the healthcare billing information from the respective user accounts.

The prior art on record, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the Applicant’s claimed invention. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

35 USC 101
The claims are directed to aspects of access control and data aggregation, enabled in a graphical user interface through the recited user account linking operations. The present claims result in a notable improvement in the functioning of technology and technical field, as the claims result in graphical user interface functionality and new representations of data which do not exist outside of the claimed recitations. As a result, the claims are unambiguously directed to a practical application of the alleged abstract idea and are found to be eligible.

35 USC 103
US 2006/0173778 Lipsky discloses an enterprise medical billing system that receives patient identifying and charge information from a variety of sources, associates the charged data with a guarantor, provides a consolidated statement to the guarantor, and allocates portions of a received payment to the variety of sources based on a series of configurable payment rules.  However, Lipsky fails to disclose a longitudinal 

US 8,014,756 Henderson teaches a mobile authorization service for receiving an authorization request from a subscriber and may send a request message to an approver and store information regarding authorization requests and responses.  However, Henderson fails to teach a longitudinal representation of a plurality of billing transactions aggregated among the respective user accounts, and wherein the longitudinal representation aggregates the first visit data with a second visit data, and wherein the security and viewing parameters control access of the guarantor to the longitudinal representation and the healthcare billing informat6ion form the respective user accounts.

US 2005/0086126 Patterson teaches managing and linking network accounts to share access privileges among accounts by linking a second account having general access to a first account having member access.  However, Patterson fails to teach a longitudinal representation of a plurality of billing transactions aggregated among the respective user accounts, and wherein the longitudinal representation aggregates the first visit data with a second visit data, and wherein the security and viewing parameters control access of the guarantor to the longitudinal representation and the healthcare billing informat6ion form the respective user accounts.

US 2007/0005402 Kennedy teaches permitting real-time payment of healthcare charges from multiple sources of payments and an electronic explanation of benefits data packet is used to electronically process payment for the patient portion from a second payments source.  Kennedy also fails to teach a longitudinal representation of a plurality of billing transactions aggregated among the respective user accounts, and wherein the longitudinal representation aggregates the first visit data with a second visit data, and wherein the security and viewing parameters control access of the guarantor to the longitudinal representation and the healthcare billing informat6ion form the respective user accounts.

US 2007/0162308 Peters teaches providing unified and secure centralizing information management to permit interoperability of disparate stakeholders in the healthcare industry access and update information under a common scheme thereby creating a more efficient delivery system for all the stakeholders such as patients, doctors, clinics, hospitals, insurance companies, pharmacies and related healthcare entities.  Peters also fails to teach a longitudinal representation of a plurality of billing transactions aggregated among the respective user accounts, and wherein the longitudinal representation aggregates the first visit data with a second visit data, and wherein the security and viewing parameters control access of the guarantor to the longitudinal representation and the healthcare billing informat6ion form the respective user accounts.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REVA R MOORE whose telephone number is (571)270-7942.  The examiner can normally be reached on M-Th: 9:00-6:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/REVA R MOORE/Examiner, Art Unit 3687                                                                                                                                                                                                        

/PETER LUDWIG/Primary Examiner, Art Unit 3687